                                                                    JS-6
 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                          CENTRAL DISTRICT OF CALIFORNIA
 6

 7   Matthew Verdiglione,                                Case Number:
 8                                                       8:18−cv−01703 JLS (KESx)
 9
                     Plaintiff,
10                                                      ORDER FOR DISMISSAL
11                   v.                                 OF ACTION WITH
                                                        PREJUDICE
12
     Watson Industrial Properties, LLC, et
13   al.
14
                Defendants.
15

16

17

18
         Pursuant to the Stipulation for Dismissal of Action with Prejudice submitted
19
     jointly by the Parties, this Court hereby ORDERS as follows:
20

21
           1.     Plaintiff’s entire complaint as to all parties and all causes of action is

22   hereby dismissed with prejudice; and
23         2.     The parties shall bear their own attorneys’ fees and costs.
24

25   IT IS SO ORDERED.
26
     Dated: December 11, 2018               JOSEPHINE L. STATON
27
                                      Josephine L. Staton, District Court Judge
28                                            -1-
                          ORDER FOR DISMISSAL OF ACTION WITH PREJUDICE
